DETAILED ACTION
1.          Claims 1-4 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 21, 2019. It is noted, however, that applicant has not filed a certified copy of the 20191041452.X application as required by 37 CFR 1.55.

Drawings
4.          The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiving module, fixed card, corresponding effective bidirectional response verification mechanism, a subsurface mooring end antenna, a land-based antenna, a network analyzer, an arithmetic coding and dictionary coding module, an acquisition board terminal, a processor, a low-power consumption MCU, a low-power consumption on-duty circuit, a Beidou communication module, subcontracting transmission, a sliding window protocol, a sender window, a receiver window, a communication module board, SIM card board, double-layer circuit board, single-mode multi-card module, an acquisition board interface, RS232 interface, a deep-sea single point current meter, overwater acquisition  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.          The drawings are objected to under 37 CFR 1.83(a) because they fail to show any of the features described on pages 3-5 with the exception of an ADCP and a conductivity-temperature depth (sensor) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Specification
6.          The specification discloses the following: “This application claims priority, and benefit under 35 U.S.C. § 119(e) of Chinese Patent Application No. 201910421452.X filed 21 May 2019. The disclosure of the prior application is hereby incorporated by reference as if fully set forth below.” However, the application data sheet (ADS) claims foreign priority to the above application under 35 USC 119(b). Clarification is respectfully requested.

Claim Objections
7.          Claims 1, 3, and 4 are objected to because of the following informalities:  
     a) Claim 1 recites the term “MCU” without a designated definition. Examiner respectfully requests a definition for each first recitation of an acronym.
     b) Claim 3 recites the term “SIM” without a designated definition. Examiner respectfully requests a definition for each first recitation of an acronym.
     c) Claim 4 recites the term “RS232” without a designated definition. Examiner respectfully requests a definition for each first recitation of an acronym.
     d) Claim 4 recites the term “ADCP” without a designated definition. Examiner respectfully requests a definition for each first recitation of an acronym.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As support for such a conclusion, the functional elements of claims 1-4 have no corresponding structure and therefore would likely require one of skill in the art to have to perform undue experimentation to make the claimed invention considering there is no guidance within the specification of how one of skill would build/produce these functional elements. For example, the system of components with corresponding functional elements is not described clearly or accurately as to the formation of the system itself, such that the specification details the interoperability of each of the elements. Simply describing a system to include said elements is insufficient under the enablement clause of 35 USC §112(a).
10.       Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to the functional elements “module”, “mechanism”, “terminal”, and “analyzer”, the originally-filed disclosure does not provide sufficient structure and thus fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function (see 112(b) rejection below). Such a limitation lacks an adequate written description as .

11.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.         Claims 1-4 are rejected for failing to particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. For example, as recited in claim 1, claim limitations “a corresponding effective bidirectional response verification mechanism”, “a network analyzer”, “an arithmetic coding and dictionary coding module”, “an acquisition board terminal”, and “a Beidou communication module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are also rejected.


     a) Claim 1 recites “A system for real-time transmission of large capacity of a deep-sea subsurface mooring based on a Beidou satellite”. It is unclear to what the large capacity is referring. It is unclear as to what “based on” any type of satellite would require.
     b) Claim 1 recites “dynamic subcontracting transmission”. It is unclear how “subcontracting” is used to define a dynamic transmission.
     c) Claim 1 recites “…on whether the data transmission is successful”. It is unclear what is the nature of the data transmission – what is receiving/transmitting said data transmission. Further, there is insufficient antecedent basis for the limitation within the claim.
     d) Claim 1 recites “…to ensure integrity and real-time property of the data transmission”. Although functional in its presentation, it is unclear as to what a real-time property can be ascertained from a data transmission.
     e) Claim 1 recites the phrase “such as”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
     f) Claim 1 recites “the original valid data”. There is insufficient antecedent basis for the limitation within the claim.
the original valid data being compressed to a maximum of one third of the original valid data such that the original valid data is suitable for real-time transmission of large-capacity of the deep-sea subsurface mooring, the original valid data is extended into a parallel mode of multiple single-mode multi-card modules, and the original valid data being is suitable for low power consumption design of a deep-sea subsurface mooring mobile platform”. The preceding limitation two types of data: a) the original valid data which is compressed to effect b) a maximum of one third of the original valid data. The limitations that follow are unclear as to which of these two types of data is extended and then being suitable for low power consumption.
     h) Claim 1 recites “…to be awakened by timing of an observation device and a data acquisition board”. It is unclear how “timing” is received at the module, or from what.
     i) Claim 2 recites “…the mechanism of dynamic subcontracting transmission”. Since claim 1, to which claim 2 depends, recites “…data transmission is implemented by a mechanism of single module multi-card switching operation and dynamic subcontracting transmission”, there is insufficient antecedent basis for the limitation within the claim.
     j) Claim 2 recites “...a serial number of a continuous frame”. Although claim 2 further recites “wherein the serial number in the sending window represents those frames that have been sent but have not been confirmed”, it is unclear a) how a serial number is enabled to represent any number of frames, and b) how a serial number is of a continuous frame and also a plurality of frames.
     k) Claim 2 recites “wherein upper and lower bounds of the serial numbers of the sending window and the receiving window are not necessarily the same” is ambiguous 
     l) Claim 3 recites “wherein the system is suitable for small-volume design of the deep-sea subsurface mooring mobile platform by separating a communication module board from an SIM card board”. It is unclear how the communication module board and the SIM card board are implemented in the system, such that they may be “separated”.
     m) Claim 3 recites “and superposing double-layer circuit boards to reduce the overall volume of the module”. It is unclear a) how or where double-layer circuit boards are implemented in the system, and b) to which module “the module” is referring. There is insufficient antecedent basis for the limitation “the module” within the claim.
     n) Claim 3 recites “wherein each single-mode multi-card module retains all functional parameters of a single card”. It is unclear what “each” is referring, since only a singular indication of a single-mode multi-card module has been previously-recited.
     o) Claim 3 recites “perform high-security level position reporting without information transmission wherein the continuous positioning and speed measurement capability and the high-security level position reporting without information transmission are integrated to be embedded into each other and mutually enhanced”. It is unclear how an “integration” and an “enhancement” can occur between two functions.
     p) Claim 4 recites “wherein a data acquisition system includes:”. It is unclear how this data acquisition system is part of or introduced with the system of claim 1.
     q) Claim 4 recites “the Beidou single-mode multi-card communication module”. There is insufficient antecedent basis for the limitation within the claim.

Claim Rejections - 35 USC § 103
14.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
18.         Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature document “The Application of Beidou Satellite Communication in Drifting Buoys” to Liu et al. (hereinafter “NPL1”), published August 15, 2018, in view of foreign-published application number CN111641445A to Guo et al. (hereinafter “ ‘445”), and further in view of United States Patent Application Publication 2006/0038879 A1 to Kremen (hereinafter “Kremen”).
            Regarding Claim 1, NPL1 discloses a system for real-time transmission of large-capacity of a deep-sea subsurface mooring based on a Beidou satellite (NPL1: Abstract), wherein data transmission is implemented by a mechanism of single module multi-card switching operation and dynamic subcontracting transmission (NPL1: Abstract – corresponds to chip hardware.), the system comprising:
     a receiving module connected to a fixed card and configured to receive state information on whether the data transmission is successful (NPL1: page 715, 2nd column through page 716, 1st column – corresponds to communication system operably coupled to chip to determine communication status and successful data transmission/reception. See also page 717, 1st column.);
     a corresponding effective bidirectional response verification mechanism (NPL1: page 715, 2nd column through page 716, 1st column – corresponds to st column.) configured to ensure integrity and real-time property of the data transmission;
     a subsurface mooring end antenna and a land-based antenna having a network analyzer (NPL1: page 715 – antennas for connection to both a land-based system and Beidou satellite with one or more modules for positioning and data communication including data processing and traffic analysis.), the network analyzer configured to:
          effectively intercept original data (NPL1: page 715, column 2 through page 716, column 1 – corresponds to processing and analyzing received data.);     
     an acquisition board terminal configured to process the original valid data (NPL1: page 715, column 2 through page 716, column 1 – corresponds to processing and analyzing received data.), the original valid data is extended into a parallel mode of multiple single-mode multi-card modules (NPL1: page 716 – Figure 2 with associated description.), and the original valid data being is suitable for low power consumption design of a deep-sea subsurface mooring mobile platform (NPL1: page 716, column 1 with Figure 2.);
     a processor with a low power consumption MCU (NPL1: page 716, column 1 with Figure 2.);
     a low power consumption on-duty circuit (NPL1: page 716, column 2 – low-power consumption power management module.); and
     a Beidou communication module configured to be awakened by timing of an observation device and a data acquisition board (NPL1: page 716, column 2 – 
            NPL1 discloses a low power consumption on-duty circuit (NPL1: page 716, column 2 – low-power consumption power management module.), a power consumption being at least 20 uA when the system is in a sleep state (NPL1: page 716, column 2), but does not expressly disclose this power consumption to be less than 5 uA.
             However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust a power consumption, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
            NPL1 does not expressly disclose performing secondary matching on parameters such as frequency offset and impedance of the subsurface mooring end antenna and the land-based antenna.
            However, ‘445 discloses performing secondary matching on parameters such as frequency offset and impedance of the subsurface mooring end antenna and the land-based antenna (‘445: page 2 – power amplification includes impedance 
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of NPL1 in view of the system of ‘445 to perform impedance matching and frequency offset for the reasons of increasing flexibility of applications for satellite communications (‘445: page 2).
            The combination does not expressly disclose an arithmetic coding and dictionary coding module configured to compress data, and that the original valid data being compressed to a maximum of one third of the original valid data such that the original valid data is suitable for real-time transmission of large-capacity of the deep-sea subsurface mooring.
             However, Kremen discloses the use of arithmetic coding and dictionary coding methods (Kremen: [0021-0032]), and data being compressed to a maximum of one third of the original valid data (Kremen: [0153-0255] – corresponds to compression to one-third a size of data.).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of the combination in view of the system of coding and compression of Kremen to compress data via arithmetic and dictionary coding for the reasons of improving quality of data in computer technology (Kremen: [0039]).
            Regarding Claim 3, the combination of NPL1, ‘445, and Kremen discloses the system for real-time transmission of large-capacity of a deep-sea subsurface mooring based on a Beidou satellite according to claim 1, 
     wherein the system is suitable for small-volume design of the deep-sea subsurface mooring mobile platform by separating a communication module board from an SIM card board (Interpreted as an intended result. See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).), and superposing double-layer circuit boards to reduce the overall volume of the module (Interpreted as an intended result. See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).);
     wherein each single-mode multi-card module retains all functional parameters of a single card (NPL1: Abstract – corresponds to chip hardware. See also page 716 – Figure 2 with associated description.);
     wherein the system is configured to:
          provide continuous positioning and speed measurement capability for users (NPL1: page 715 @ Introduction – corresponds to current strength/speed and positioning.); and    
          perform high-security level position reporting without information transmission wherein the continuous positioning and speed measurement capability and the high-security level position reporting without information transmission are integrated to be embedded into each other and mutually enhanced (NPL1: page 717 – interpreted to correspond to real-time collection of oceanic parameters and positioning.).
           Regarding Claim 4, the combination of NPL1, ‘455, and Kremen discloses the system for real-time transmission of large-capacity of a deep-sea subsurface mooring based on a Beidou satellite according to claim 1, wherein a data acquisition system includes:
     an acquisition board interface, the interface being a universal RS232 interface, and being compatible with a 75 kHz ADCP (NPL1: page 716);
     a conductivity-temperature-depth sensor (NPL1: page 716); and
     a deep-sea single point current meter for data acquisition (NPL1: pages 715-716 – corresponds to one or more of electrical current or sea current.); and
     wherein an overwater acquisition board and the Beidou single-mode multi-card communication module are configured to determine bidirectional communication to facilitate subsequent control over various parameters of sensors through a remote server (NPL1: page 715, 2nd column through page 716, 1st column – corresponds to communication system operably coupled to chip to determine communication status and successful data transmission/reception. See also page 717, 1st column.).

19.         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of NPL1, ‘445, and Kremen, and further in view of United States Patent Application Publication 20110110230 A1 to Zhuang (hereinafter “Zhuang”).
            Regarding Claim 2, the combination of NPL1, ‘445, and Kremen discloses the system for real-time transmission of large-capacity of a deep-sea subsurface mooring based on a Beidou satellite according to claim 1, but does not expressly disclose wherein the Beidou communication module implements the mechanism of dynamic subcontracting transmission, using a sliding window protocol to reduce working 
     a sender window, wherein a sender maintains a serial number of a continuous frame allowed to be sent, which is called a sending window; at the same time,
     a receiver window, wherein a receiver maintains a serial number of a continuous frame allowed to be received, which is called a receiving window;
     wherein upper and lower bounds of the serial numbers of the sending window and the receiving window are not necessarily the same,
     wherein the serial number in the sending window represents those frames that have been sent but have not been confirmed, and
     wherein the sliding window protocol provides a reliable flow control mechanism for data transmission between end-to-end devices.
           However, Zhuang discloses the mechanism of dynamic subcontracting transmission, using a sliding window protocol (Zhuang: [0003] – incorporating a sliding window protocol such as transmission control protocol (TCP). See also [0033].) to reduce working time of the Beidou communication module to a minimum; the sliding window protocol including:
     a sender window, wherein a sender maintains a serial number of a continuous frame allowed to be sent, which is called a sending window (Zhuang: [0038-0039] – corresponds to a proxy window for sending data. See also [0067-0071] describing a serial number of packets that are sent.); at the same time,
     a receiver window, wherein a receiver maintains a serial number of a continuous frame allowed to be received, which is called a receiving window 
     wherein upper and lower bounds of the serial numbers of the sending window and the receiving window are not necessarily the same (Zhuang: [0062-0085] – corresponds to the number of packets received (with serial numbers) that include a corresponding ACK (acknowledgement) of successful reception, a type of range of successful frames. See also [0036].),
     wherein the serial number in the sending window represents those frames that have been sent but have not been confirmed (Zhuang: [0062-0085] – corresponds to the number of packets received (with serial numbers) that include a corresponding ACK (acknowledgement) of successful reception, a type of range of successful frames. See also [0036].), and
     wherein the sliding window protocol provides a reliable flow control mechanism for data transmission between end-to-end devices (Interpreted as an intended use/result.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of the combination in view of the system of Zhuang in use of TCP (sliding protocol) for the reasons of controlling congestion (Zhuang: [00007-0008]).

Conclusion
20.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

21.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0084653 A1 to Liang et al. at [0002], [0011], [0057-0058], [0082], [0090], [0107-0111];
US PGPub 2019/0323836 A1 to Chen et al. at [0003-0004], [0027]; and
US PGPub 20200049829 A1 to He et al. at [0006-0030], [0038-0051], [0085], [0091], [0097], [0102-0103], [0110], [0112], [0118].

22.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 1, 2021